In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1072V
                                          UNPUBLISHED


    NICOLE HAMEL,                                            Chief Special Master Corcoran

                          Petitioner,                        Filed: December 14, 2021
    v.
                                                             Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                  Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                          Table Injury; Influenza (Flu) Vaccine;
                                                             Shoulder Injury Related to Vaccine
                         Respondent.                         Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

       On August 25, 2020, Nicole Hamel2 filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.3 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on October 19,
2017. Petition at 1. Petitioner further alleges the vaccine was administered in the United
States, she suffered the residual effects of her injury for more than six months, and no
lawsuits have been filed or settlements or awards accepted by anyone, including
Petitioner, due to her vaccine-related injury. Petition at ¶¶ 43-45. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
    The petition was filed under Petitioner’s former name, Nicole Arney.
3
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       On December 10, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent agrees that “petitioner meets the criteria for a
presumed SIRVA, as defined by the Vaccine Injury Table. Specifically, petitioner had no
history of pain, inflammation, or dysfunction in her left shoulder; pain occurred within 48
hours of receipt of an intramuscular vaccination; pain and reduced range of motion were
limited to the shoulder in which the vaccine was administered; and no other condition or
abnormality was identified to explain petitioner’s symptoms.” Id. at 9. Respondent further
agrees that the records indicate that the statutory six-month sequelae requirement has
been satisfied and Petitioner has satisfied all legal prerequisites for compensation under
the Vaccine Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2